Pierce, J.
The facts reported in the case at bar are in substance stated in the opinion in Barnard v. Shelburne, 216 Mass. 19. The inferences of fact there found are now established by direct testimony.
The reply to the letter of April 10 was the letter of April 22, which was admitted in evidence at the former trial and was excluded at the last trial subject to the plaintiff’s exception. The letter of April 10 was addressed to the school committee and was delivered in hand to Herbert Newell, the chairman of that board. He talked concerning the subject matter- with two members of the committee (which consisted of six persons), — with one at his office and with the other outside his office.
The letter of April 22 was drafted by Newell, submitted to the two members for correction, and afterwards, without suggestion from his associates and so far as appears without change, was mailed by Newell to the father of the plaintiff. Not only was there no meeting of the school committee at which the mail*79ing of this letter in answer to the letter of April 10 was discussed or considered, but there was no meeting for any purpose by that board after December 9, 1911, and before the mailing of the letter of April 22. There is nothing to show that the board acted specifically at any time in consideration of the plaintiff’s attendance at school or in connection with his removal therefrom or return thereto save in connection with a considerable number of other pupils similarly circumstanced. It is clear that the chairman, in writing and sending the letter, was not acting as the authorized agent of the school board or of a majority thereof. The title “chairman” following his signature added nothing to his individual powers. The authority to speak for the town was in the committee as a collective body. Rowe v. Peabody, 207 Mass. 226, 236. Damon v. Selectmen of Framingham, 195 Mass. 72, 78. Murdough v. Revere, 165 Mass. 109. Shea v. Milford, 145 Mass. 528. Haven v. Lowell, 5 Met. 35.
There is no testimony tending to establish the board’s knowledge of the chairman’s act or of the contents of his letter to the plaintiff’s father, or that with knowledge they adopted and ratified its statements.
It follows that the ruling of the trial judge excluding the letter was right, and the plaintiff’s exception must be overruled.
It was proper to show the educational' standard of excellence in studies required and prescribed by the New England College Entrance Certificate Board, as also that by the State Board of Education. The record not disclosing error, we assume the proof of all formal requisites to the admission in evidence of the letters of the last named boards in relation to these requirements. Were it otherwise, we are of opinion that the admission of the evidence did not injuriously affect the substantial rights of the plaintiff, and in fair intendment of the report, although not in exact terms, the error, if any, is to be disregarded.
There remains the question of the good faith of the school committee. The record discloses, by proof overwhelming every other contention, the delinquency of the plaintiff in his studies. The jury specially found that the plaintiff was excluded from the academy because of deficiency in his studies. They also found that there was open to the plaintiff a school of the ninth grade without extra expense. The percentage in examination of the *80plaintiff was such, under the rule of the school faculty as approved by the school committee, as to require the removal of the plaintiff from his class, and such demotion was operative without special meeting and vote.
In view of the loss of the records of the school faculty and of the death of the secretary in whose supposed custody were the memoranda of the meeting of the school committee on December 9, which memoranda were not entered upon the record, we are of opinion that the record offered at the trial, apart from the fact that it is not fully complete or set down in sequential paging, is not sufficient, when taken in connection with all the testimony, to justify a jury in finding the school committee guilty of bad faith. Beyond the record and its place of entry there is no other testimony tending to establish bad faith on the part of the school committee. We are of opinion that upon all the evidence the trial judge rightly ordered a verdict for the defendant; and by the terms of the report judgment for the defendant is to be entered thereon. It is

So ordered.